DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to amendments/remarks for application 16/685120 filed on 03/01/2021. Claims 1-4, 6 and 8-18 are presented for examination, of which claims 12-14 are withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of how the conductive portions overlaps both the touch electrode and the repair lines while at the same time on the same layer with one of the touch electrode of the touch electrodes and the repair lines, must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6, 8-11 and 15-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Claims 1, 11 and 15 all recite “in a direction perpendicular to the touch panel, at least part of touch electrodes at edges of the touch electrode array overlaps the repair conductive portions, and the repair conductive portions overlap at least part of repair lines; and a repair conductive portion of the repair conductive portion is in contact with one of a touch electrode of the touch electrodes and a repair line of the repair lines, on a same layer.” The amended and overlaps the repair lines (X), which is shown in Fig. 4 of the instant application. However, the further added limitations, as applicant suggested, is directed to Figs. 5 or 6 of the instant application, further requires the repair conductive portion (CB) in contact with the touch electrode (TP) or in contact the repair lines (X) on the same layer. However, the specification of the instant application does not teach or suggest how to make something that overlaps, i.e. on different layers, and on the same layer at the same time.
Dependent claims depend from and therefore inherit the same issue as the base claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 8-11 and 15-18 have been considered but are moot because the amendments made to the claims are failing to comply with the written description requirement. See above 35 U.S.C. 112(a) rejection for more detail. 
As for just the limitations “a repair conductive portion of the repair conductive portion is in contact with one of a touch electrode of the touch electrodes and a repair line of the repair lines, on a same layer”, one of the configurations of Shin as an example would still teach such limitation, see cited annotated Fig. 3 of Shin below. Sensing cell 21 of Shin reads on the touch electrode of the instant application, and coupling pad 40 of Shin reads on the repair conductive portion of the instant application and it can be clearly seen in Fig. 3 of Shin that sensing cell 21 and coupling pad 40 are 

    PNG
    media_image1.png
    264
    525
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DONG HUI LIANG/Primary Examiner, Art Unit 2693